        Case 2:18-cv-05403-CFK Document 33 Filed 11/06/19 Page 1 of 27




Anthony Dixon,                                      :      United States District Court
          PLAINTIFF,                                :      Eastern District of Pennsylvania
               v.                                   :
Scott Schweizer, Erik Pross, et al.,                :      Civil Division
          DEFENDANT.                                :      2:18-cv-5403

                                             ORDER

       AND NOW, this ______ day of ____________, 2019, it is hereby ORDERED and

DECREED that after consideration of the Defense’s Motion for Summary Judgment and the

Plaintiff’s Response hereto, the Defense motion is DENIED and the Plaintiff’s requested relief is

GRANTED.



                                                        BY THE COURT:



                                                        _________________________________
                                                        U.S. District Judge Jan E. DuBois




                                 230 South Broad Street, 17th Floor
                                       Philadelphia, PA 19102
                              Phone: 212-444-2039/Fax: 212-535-7365
         Case 2:18-cv-05403-CFK Document 33 Filed 11/06/19 Page 2 of 27




Anthony Dixon,                                       :      United States District Court
          PLAINTIFF,                                 :      Eastern District of Pennsylvania
               v.                                    :
Scott Schweizer, Erik Pross, et al.,                 :      Civil Division
          DEFENDANT.                                 :      2:18-cv-5403

  PLAINTIFF ANTHONY DIXON’S RESPONSE TO DEFENDANTS’ MOTION FOR
                       SUMMARY JUDGMENT

       Plaintiff, Anthony Dixon, respond to the Defendants’ Motion for Summary Judgment, via

undersigned Counsel, and hereby move in opposition to summary judgment pursuant to Rule 56

of the Federal Rules of Civil Procedure. In support of this response, Plaintiff Dixon incorporates

the attached memorandum of law. Plaintiff Dixon respectfully requests this Court deny the

Defendants relief and schedule this matter for a 12-person jury trial.




                                                         Respectfully Submitted,
                                                         CORNERSTONE LEGAL GROUP

                                                         By: /s/ D. Wesley Cornish, Esquire
                                                         D. Wesley Cornish, Esquire
                                                         Pennsylvania Supreme Court # 310865
                                                         230 South Broad Street, 17th Floor
                                                         Philadelphia, PA 19102
                                                         Tel: 212-444-2039
                                                         Attorney for Plaintiff
                                                         November 6, 2019




                                  230 South Broad Street, 17th Floor
                                       Philadelphia, PA 19102
                               Phone: 212-444-2039/Fax: 212-535-7365
         Case 2:18-cv-05403-CFK Document 33 Filed 11/06/19 Page 3 of 27




Anthony Dixon,                                       :     United States District Court
          PLAINTIFF,                                 :     Eastern District of Pennsylvania
               v.                                    :
Scott Schweizer, Erik Pross, et al.,                 :     Civil Division
          DEFENDANT.                                 :     2:18-cv-5403

   PLAINTIFF ANTHONY DIXON’S MEMORANDUM OF LAW IN SUPPORT OF
   RESPONSE TO DENY DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

        Plaintiff, Anthony Dixon, hereby files this response to the Defendants’ Motion for

Summary Judgment via Federal Rule of Civil Procedure 56.

   I.      Background

        Plaintiff Dixon filed a Complaint starting this action on December 13, 2018, alleging

Defendants Szelagowski, Pross, City of Philadelphia, and Schweizer violated his constitutional

rights stemming from Plaintiff’s January 19, 2018 arrest and prosecution. (ECF No. 1). After

filing an amended complaint on March 26, 2019, Plaintiff Dixon asserted the following claims:

        1. Count 1 – Malicious Prosecution 42 U.S.C. § 1983

        2. Count 2 – State Law Malicious Prosecution

        3. Count 3 – False Arrest 42 U.S.C. § 1983

        4. Count 4 – State Law False Arrest

        5. Count 5 – Excessive Force 42 U.S.C. § 1983 (against Pross and Szelagowski)

        6. Count 6 – State Law Excessive Force (against Pross and Szelagowski)

        7. Count 7 – Assault 42 U.S.C. § 1983 (against Pross and Szelagowski)

        8. Count 8 – State Law Assault (against Pross and Szelagowski)

        9. Count 9 – False Imprisonment 42 U.S.C. § 1983

        10. Count 10 – State Law False Imprisonment


                                  230 South Broad Street, 17th Floor
                                       Philadelphia, PA 19102
                               Phone: 212-444-2039/Fax: 212-535-7365
          Case 2:18-cv-05403-CFK Document 33 Filed 11/06/19 Page 4 of 27




         11. Count 11 – Unjustified Search 42 U.S.C. § 1983

         12. Count 12 – Conspiracy 42 U.S.C. § 1983

         13. Count 13 – State Law Conspiracy

         14. Count 14 – Failure to Intervene 42 U.S.C. § 1983

         15. Count 15 – State Law Failure to Intervene

         16. Count 16 – Monell Municipal Liability (against City of Philadelphia)

See Plaintiff’s Amend Comp. p. 18-27 (ECF No. 9)

         For the substantive material facts for the Court’s decision on this motion’s disposition,

Plaintiff relies on a hereby incorporates the Statement of Material Facts attached to this motion.

Plaintiff Dixon’s response to the Supplemental Material Facts and all other incorporated,

referenced documents, filings, and exhibits.

   II.      Argument

         A party may move pursuant to Fed. R. Civ. P. 56(a) “for summary judgment on all or part

of the claim.” Here the Defendants have moved for summary judgment on the state and federal

law claims. Fed. R. Civ. P. 56(c) provides that a judgment should be rendered “if the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the affidavits, if

any, show that there is no genuine issue as to any material fact and that the moving party is

entitled to a judgment as a matter of law.”

         An issue is “genuine” only if there is a sufficient evidentiary basis on which a reasonable

jury could find for the non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249

(1986). A factual dispute is “material” only if it might affect the outcome of the suit under

governing law. Id. All inferences must be drawn, and all doubts must be resolved, in favor of the

non-moving party. See United States v. Diebold, Inc., 369 U.S. 654, 655 (1962); Gans v. Mundy,

                                   230 South Broad Street, 17th Floor
                                        Philadelphia, PA 19102
                                 Phone: 212-444-2039/Fax: 212-535-7365
         Case 2:18-cv-05403-CFK Document 33 Filed 11/06/19 Page 5 of 27




762 F.2d 338, 341 (3d Cir. 1985). “An inference based on speculation or conjecture does not

create a material factual dispute sufficient to defeat entry of summary judgment.” Modaffare v.

Owens-Brockway Glass Container, Inc., 643 F. Supp. 2d 697, 700 (E.D. Pa. 2009).

When moving for summary judgment, the moving party bears the initial burden of identifying

those portions of the record that he or she believes demonstrate the absence of material fact

disputes. See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). To defeat summary judgment,

the non-moving party must respond with facts of record that contradict the facts identified by the

moving party and may not rest on mere denials. See id. at 321 n.3; First Natl. Bank of Pa. v.

Lincoln Natl. Life Ins. Co., 824 F.2d 277, 282 (3d Cir. 1987).

           A. The Court Should Not Grant Summary Judgment to the Defendants’ on the
              Excessive Force, Assault, and Battery Claims As the Officer who Physically
              Arrested Plaintiff Was Identified

       To be liable via § 1983, an individual defendant must have personal involvement in the

alleged constitutional violation. Evancho v. Fisher, 425 F.3d 347, 353 (3d Cir. 2005) The proper

test for evaluating an excessive force claim is objective reasonableness. Sharrer v. Felsing, 128

F.3d 810, 820 (3d Cir. 1997). This objective reasonableness test "requires careful attention to the

facts and circumstances of each particular case, including the severity of the crime at issue,

whether the suspect poses an immediate threat to the safety of the officers or others, and whether

he is actively resisting arrest or attempting to evade arrest by flight.” Graham v. Connor, 490

U.S. 386, 396-97 (1989); see Sharrer v. Felsing, 128 F.3d 810, 821 (3d Cir. 1997); see also

Groman v. Township of Manalapan, 47 F.3d 628, 634 (3d Cir. 1995).

       The Defendants rely on the holding in Sharrar, which is not only distinguishable from

the instant matter, but also supports Plaintiff Dixon’s position. In Sharrar, the court granted a

Defense motion for summary judgment on an excessive force claim because the Plaintiff could

                                  230 South Broad Street, 17th Floor
                                       Philadelphia, PA 19102
                                Phone: 212-444-2039/Fax: 212-535-7365
         Case 2:18-cv-05403-CFK Document 33 Filed 11/06/19 Page 6 of 27




not identify which officer assaulted him and there was no evidentiary basis to hold any of the

Defendants liable. Sharrar v. Felsing, 128 F.3d 810, 821 (3d Cir. 1997). Sharrar is

distinguishable from the instant case as Defendant Szelagowski admits he is the officer who

made physical contact with Plaintiff Dixon. Szelagowski Deposition p. 21.

       The Defense’s claims Plaintiff Dixon could only identify a taller white officer as the one

as ambiguous are contradicted by their own testimony. Defendant Pross claims he never left the

vehicle until after Plaintiff Dixon was arrested. Pross Deposition p. 17. Defendant Schweizer

claims he also never left the vehicle until after Plaintiff Dixon was arrested. Schweizer

Deposition p. 79. This testimony shows while Defendant Pross did not physically touch Plaintiff

as was alleged in Counts 5 and 6 of his Amended Complaint, Officer Szelagowki’s conduct was

in accordance with those two counts.

       Based on these three Defendants testimony clearly Defendant Szelagowski is the only

individual who made physical contact with the Plaintiff. Thereby this Court should distinguish

the instant matter from Sharrar and deny the Defense motion for relief and allow the excessive

force and related assault and battery claims to proceed to trial.

           B. No Probable Cause Existed for any of the Defendants to Arrest Plaintiff and
              Thereby Plaintiff Dixon’s False Arrest, False Imprisonment, and Malicious
              Prosecution Claims

       Claims for violations of false arrest, false imprisonment, and malicious prosecution

brought under § 1983 cannot proceed to trial if probable cause exists for an arrest. See Spiker v.

Whittaker, 553 F. App’x 275, 278 (3d Cir. 2014); see also Manley v. Fitzgerald, 997 A.2d 1235,

1241 (Pa. Commw. 2010) (holding same for equivalent state-law claims). It is well established

probable cause to arrest “exists whenever reasonably trustworthy information or circumstances

within a police officer’s knowledge are sufficient to warrant a person of reasonable caution to

                                   230 South Broad Street, 17th Floor
                                        Philadelphia, PA 19102
                                Phone: 212-444-2039/Fax: 212-535-7365
         Case 2:18-cv-05403-CFK Document 33 Filed 11/06/19 Page 7 of 27




conclude that an offense has been committed by the person being arrested.” United States v.

Myers, 308 F.3d 251, 255 (3d Cir. 2002).

       The analysis of whether probable cause existed is based upon the objective facts that

were available to the officer(s) at the time of the arrest. Lynn v. Christner, 184 F. App’x 180, 183

(3d Cir. 2006). Notably, “[t]he proper inquiry in a 1983 claim based on false arrest . . . is not

whether the person arrested in fact committed the offense but whether the arresting officers had

probable cause to believe the person arrested had committed the offense.” Dowling v. City of

Philadelphia, 855 F.2d 136, 141 (3d Cir. 1988). Probable cause is “not a high bar.” District of

Columbia v. Wesby, 138 S. Ct. 577, 586 (2018). A court assessing probable cause should ask

whether a reasonable officer considering all the circumstances could conclude there was a

substantial chance of criminal activity. Id. at 588 (probable cause does not require ruling out

innocent explanations for suspicious facts). A court may conclude “that probable cause did exist

as a matter of law if the evidence, viewed most favorably to Plaintiff, reasonably would not

support a contrary factual finding” and may enter summary judgment. Estate of Smith v.

Marasco, 318 F.3d 497, 514 (3d Cir. 2003).

       It is clear from a review of the facts on the record to conclude genuine issues of question

and fact exist to make any determination of probable cause properly a jury issue. Some of the

facts supporting making this probable cause determination more properly for a jury than on

summary judgment include:

   •   Defendant Schweizer claims when he first arrived at his observation location, he heard

       Plaintiff Dixon saying “dope, rock, and powder” whereas Plaintiff Dixon contends he

       was walking through the area with his common law wife and never said those words on

       any occasion. Dixon Deposition p. 97.

                                   230 South Broad Street, 17th Floor
                                        Philadelphia, PA 19102
                                Phone: 212-444-2039/Fax: 212-535-7365
        Case 2:18-cv-05403-CFK Document 33 Filed 11/06/19 Page 8 of 27




   •   Defendant Schweizer claims he observed Plaintiff Dixon, hand Waskovich, Torres, and

       Ortiz objects after Navarro accepted money from them whereas Plaintiff Dixon claims he

       never handed any person objects nor accepted money from anyone. Dixon Deposition

       pgs. 98-99.

   •   Only Defendant Schweizer, who has a previous disciplinary suspension for lying about a

       black male in a high crime area engaged in narcotics activity, was the only person who

       made the alleged observations of the Plaintiff’s illegal acts. Schweizer Deposition pgs.

       51-52.

   •   Defendant Schweizer claims to have observed Navarro go into a lot and hand Waskovich,

       Cruz, and Wegner objects he retrieved from the lot whereas the Plaintiff claims to have

       never seen Navarro hand any person objects. Dixon Deposition p. 98.

   •   While Defendant Szelagowski contends narcotics were recovered from Plaintiff Dixon’s

       person the Plaintiff directly disputes this allegation and states he never had possessed any

       illicit substances at the time in question. Dixon Deposition p. 61.

   •   Officer Schweizer never saw actual narcotics exchanged. Schweizer Deposition p.77.

   •   Officer Schweizer could not determine money was exchanged and could not tell any

       denominations. Schweizer Deposition p. 51.

   •   Plaintiff never tried to flee, elude, or otherwise hinder his arrest. Szelagowski Deposition

       pgs. 21-22.

       It can be genuinely disputed that Defendant Schweizer observed Dixon participate in the

transactions, and that narcotics were ever recovered from him, which forms the basis for making




                                 230 South Broad Street, 17th Floor
                                      Philadelphia, PA 19102
                               Phone: 212-444-2039/Fax: 212-535-7365
         Case 2:18-cv-05403-CFK Document 33 Filed 11/06/19 Page 9 of 27




this an issue for the jury to determine. even if it can be genuinely disputed that narcotics were

recovered from and accordingly, Counts 1, 2, 3, 4, 9, and 10 should not be dismissed.

       Furthermore, Plaintiff’s false imprisonment claims in Counts 9 & 10, should not be

dismissed as duplicative of his false arrest claims in Counts 3 and 4. Plaintiff contends he was

falsely arrested and charged and as a result of those charges had to serve an extended time of

imprisonment pending the resolution of the criminal matter. The resultant imprisonment it is

claimed came as a direct and proximate result of the Defendants falsely arresting the Plaintiff.

           C. Summary Judgment Should Not be Given to Defendant Pross As He was a
              Member of This Narcotics Investigation and Was Personally Involved in
              Assisting Defendant Schweizer with Making His Observations

       This Court should not grant summary judgment in Defendant Pross’ favor because he

was directly involved in the constitutional violations. Defendant Pross remained in the vehicle in

plainclothes assisting Defendant Schweizer with his investigation of Plaintiff. Defendant Pross

admits he was an officer in radio contact with all others and could hear the radio communications

involving all the officers. Defendant Pross thereby had an opportunity upon hearing the actions

on radio to intervene and stop Plaintiff’s injuries. Pross Deposition p. 16. Furthermore,

Defendant Pross testified he was the person who NIK tested all the alleged narcotics recovered in

this investigation. Pross Deposition p. 20. The NIK test is what gave these Defendants the

conclusive probable cause to detain and recommend criminal prosecution. Defendant Pross’

participation in depriving Plaintiff of his was significant and he therefore should not be

dismissed as a Defendant in Mr. Dixon’s lawsuit.

           D. Plaintiff Dixon has Provided Ample Evidence to Support his Failure to
              Intervene Claim




                                  230 South Broad Street, 17th Floor
                                       Philadelphia, PA 19102
                                Phone: 212-444-2039/Fax: 212-535-7365
        Case 2:18-cv-05403-CFK Document 33 Filed 11/06/19 Page 10 of 27




       A law enforcement officer must take reasonable steps to protect an individual from

another officer’s use of excessive force. Smith v. Mensinger, 293 F.3d 641, 650 (3d Cir. 2002). A

law enforcement agent can only be liable if there is a “realistic and reasonable opportunity to

intervene.” Id. Defendants Schweizer and Pross who were in constant radio communication and

were approximately 25 feet away making observations in a vehicle had ample time to stop

Defendant Szelagowski from approaching Plaintiff and tackling him. Although Defendant Pross

claims he did not observe Plaintiff Dixon get stopped, this is a convenient way for him to avoid

liability for this matter. Pross Deposition p. 19. After the narcotics takedown of all suspected

sellers was ordered, he was in the vehicle where all the observations were made, and no other

persons were being investigated other than those previously described. The same reasoning goes

for Defendant Schweizer who remained in the same vehicle which was adjacent to where the

Plaintiff was arrested. Based on the testimony by both Defendants Pross and Schweizer they

were adjacent and could clearly view where the excessive force was used and did not exit the

vehicle to assist and thereby the failure to intervene claims should remain.

          E. Plaintiff Dixon Has Produced Evidence That He Was Subjected to an
              Unreasonable Search
       To recover for an improper search and search, the Plaintiff must demonstrate it was

illegal. See Gresh v. Goshall, 170 F. App’x 217, 220 (3d Cir. 2006). This claim is based upon the

Defendants lacking probable cause to physically search Plaintiff Dixon because no probable

cause existed to initially stop and detain him. As stated throughout this responsive filing, in

particular Argument Part B, to demonstrate these Defendants lacked probable cause to stop and

search him. Accordingly, Count 11, should not be dismissed on summary judgment.

           F. Plaintiff Has Produced Evidence to Support a Conspiracy Claim



                                  230 South Broad Street, 17th Floor
                                       Philadelphia, PA 19102
                                Phone: 212-444-2039/Fax: 212-535-7365
        Case 2:18-cv-05403-CFK Document 33 Filed 11/06/19 Page 11 of 27




To make a claim for a conspiracy pursuant to § 1983 a plaintiff must allege “1) the existence of a

conspiracy involving state action; and 20 a deprivation of rights in furtherance of the conspiracy

by a party to the conspiracy.” Disco v. Roth, No. 17-4132, 2018 WL 3387381 (E.D.Pa. July 12,

2018). To prevail on a conspiracy claim, the plaintiff must prove that the conspirators “reached

an understanding” and had a “meeting of the minds” to deprive the plaintiff of his constitutional

rights. See Adickes v. S.H. Kress & Co., 398 U.S. 144, 158 (1970); see also Burnside v. Abbott

Laboratories, 505 A.2d 973, 980 (Pa. Super. 1985)(“A [Pennsylvania] cause of action for

conspiracy requires two or more persons combine to enter an agreement to commit an unlawful

act or do an otherwise lawful act by unlawful means”).

       Plaintiff Dixon has shown a meeting of the minds which ended in the deprivation of his

rights. All the Defendants communicated via radio and agreed to follow and back-up Defendant

Schweizer. Furthermore, these Defendants acted in concert and lied to protect their illicit conduct

during this narcotics investigation. Defendant Schweizer acted improperly when he claimed

Plaintiff Dixon was conspiring to sell narcotics based on his observations. Defendant

Szelagowski falsely claimed narcotics were recovered from a box located on Plaintiff’s person.

Moreover, Defendant Pross falsely claimed the substances Defendant Szelagowski claimed to

have recovered from Plaintiff tested positive for illicit narcotics. Plaintiff Dixon being tackled

and breaking his ankle present yet another reason these Defendants concocted this story about

Plaintiff selling drugs. Thereby based on the foregoing argument this Court should not dismiss

Counts 12 and 13.

           G. Plaintiff Concedes the State Law Claims Against the City of Philadelphia Are
              Barred Via the Tort Claims Act




                                  230 South Broad Street, 17th Floor
                                        Philadelphia, PA 19102
                                Phone: 212-444-2039/Fax: 212-535-7365
        Case 2:18-cv-05403-CFK Document 33 Filed 11/06/19 Page 12 of 27




       Plaintiff Dixon agrees with the Defense’s argument the Defendant City of Philadelphia is

exempt from state law liability for the claims listed herein via the Tort Claims Act. 42 Pa.C.S.A.

§ 8541. The Plaintiff hereby moves to withdraw any and all state law claims against Defendant

City of Philadelphia

            H. Plaintiff Dixon’s Allegation Concerning Defendant Schweizer’s Disciplinary
               Conduct Supports a Municipal Liability Claim

       In Count 16 of Plaintiff Dixon’s Amended Complaint, he asserts a claim against the City

of Philadelphia pursuant to Monell v. Department of Social Services of New York City, 436 U.S.

658 (1978). In Monell, the United States Supreme Court established that a municipality cannot

be held liable on a respondeat superior theory. Instead, liability can only be imposed against a

municipality when there is evidence that a constitutional violation by a municipal actor resulted

from a municipal policy, custom or practice. See Monell, 436 U.S. at 691–95. Put differently,

courts adjudicating Monell claims “have recognized a two-path track to municipal liability under

§ 1983, depending on whether the allegation is based on municipal policy or custom.”

Mulholland v. County of Berks, 706 F.3d 227, 237 (3d Cir. 2013) (citations and quotations

omitted). A policy occurs when a decisionmaker with final authority “issues an official

proclamation, policy, or edict,” while a custom occurs when practices are “so permanent and

well-settled as to virtually constitute law.” See id. (citations and quotations omitted); see also

Andrews v. City of Phila., 895 F.2d 1469, 1480 (3d Cir. 1990) (superseded by statute on other

grounds).

       Further, municipal liability attaches only when “execution of a government’s policy or

custom, whether made by its lawmakers or by those whose edicts or acts may fairly be said to

represent official policy, inflicts the injury.” Monell, 436 U.S. at 694. Before municipal liability


                                   230 South Broad Street, 17th Floor
                                        Philadelphia, PA 19102
                                Phone: 212-444-2039/Fax: 212-535-7365
        Case 2:18-cv-05403-CFK Document 33 Filed 11/06/19 Page 13 of 27




will be imposed, the plaintiff must prove that the municipality’s alleged practices are “so

widespread as to have the force of law.” Bd. of Cty. Commrs. of Bryan Cty. v. Brown, 520 U.S.

397, 404 (1997) (emphasis added); accord, Beck v. City of Pitt., 89 F.3d 966, 971 (3d Cir. 1996);

Andrews, 895 F.2d at 1480. “The ‘official policy’ requirement was intended to distinguish acts of

the municipality from acts of employees of the municipality, and thereby make clear that

municipal liability is limited to action for which the municipality is actually responsible.”

Pembaur v. City of Cincinnati, 475 U.S. 469, 479 (1986) (emphasis in original). “[T]o be sure,

‘official policy’ often refers to formal rules or understandings – often but not always committed

to writing – that are intended to, and do, establish fixed plans of action to be followed under

similar circumstances consistently and over time.” Id. at 480-81.

       In order to prevail on a Monell claim, the plaintiff must establish “a direct causal link

between a municipal policy or custom and the alleged constitutional deprivation.” City of Canton

v. Harris, 489 U.S. 378, 385 (1989). Significantly, this “link” must be so direct as to establish

that the allegedly deficient policy or custom was the “moving force” behind the plaintiff’s

alleged injury. Brown, 520 U.S. at 407-08 (emphasis added); see also Robinson v. City of Phila.,

No. 15-1574, 2015 WL 5965003, at *11 (E.D. Pa. Oct. 13, 2015).

       Finally, beyond identifying an offending policy or custom and the way in which it led to

a violation of a plaintiff’s rights, a plaintiff must demonstrate that an official with the power to

make policy (i.e. a municipal “policymaker”) is responsible for either the affirmative

proclamation of a policy or acquiescence in a well-settled custom. See Andrews, 895 F.2d at

1480. A Monell claim can only proceed if record evidence establishes that such policymaker was

aware of similar unlawful conduct in the past but – with deliberate indifference – failed to take



                                   230 South Broad Street, 17th Floor
                                        Philadelphia, PA 19102
                                Phone: 212-444-2039/Fax: 212-535-7365
        Case 2:18-cv-05403-CFK Document 33 Filed 11/06/19 Page 14 of 27




precautions against future violations, the failure of which directly led to the plaintiff’s injury.

See, e.g., Bielevicz v. Dubinon, 915 F.2d 845, 851 (3d Cir. 1990).

   1. Plaintiff Established an Underlying Constitutional Violation

       Plaintiff Dixon’s Monell claim survives summary judgment for a number of reasons, the

first being the fact that Plaintiff can prevail on all of his underlying claims against Defendants

Schweizer, Pross, and Szelagowski. To maintain a claim for municipal liability, Plaintiff must

first establish a constitutional violation by a municipal actor. See, e.g., City of Los Angeles v.

Heller, 475 U.S. 796, 798-99 (1986); Kneipp v. Tedder, 95 F.3d 1199, 1212 n.26 (3d Cir. 1995)

(§ 1983 claim cannot stand if the underlying constitutional claim is invalid); Mark v. Borough of

Hatboro, 51 F.3d 1137, 1149 50 (3d Cir. 1995) (unless plaintiff establishes a constitutional

injury, it is irrelevant for purposes of § 1983 liability whether the municipality’s policies caused

an injury), cert denied 516 U.S. 858 (1995).

       Here, Plaintiff’s claims against Schweizer, Pross, and Szelagowski succeed and this claim

may move forward as a matter of law because the Defendants cannot demonstrate that probable

cause existed to support Plaintiff’s arrest and prosecution. Plaintiff’s constitutional rights,

particularly via the 4th and 14th amendment rights were violated by these Defendants and thereby

the Monell claim was properly pled.

   2. Plaintiff Has Shown a Municipal “Policy” or “Custom” Which Caused his Injuries

       Plaintiff’s claim against the City are sufficient to survive summary judgment because the

Monell allegations are clearly established and supported by the record. The City of Philadelphia

was deliberately indifferent to persons such as Plaintiff when they failed to previously terminate,

reassign, or otherwise discipline Defendant Schweizer. The record clearly supports that on at

least 3 different occasions since 1999 whereby Defendant Schweizer exhibited lying, racist

                                   230 South Broad Street, 17th Floor
                                        Philadelphia, PA 19102
                                Phone: 212-444-2039/Fax: 212-535-7365
        Case 2:18-cv-05403-CFK Document 33 Filed 11/06/19 Page 15 of 27




and/or other similar actions, which clearly was an abuse of his authority. In 2000 after Defendant

Schweizer admitted to lying about witnessing a black male engaged in drug sales, he was not

fired. In fact a few years later he was assigned to the narcotics strike force.

       The narcotics strike force, a unit tasked with eradicating illicit drug sales, is the unit he

was sent to after he admitted he improperly arrested Corey Porter, a young black male, because

he lied about witnessing him selling drugs. When Defendant Schweizer is assigned to Narcotics

Strike Force, he again gets suspended in 2008 for having 2 racists stickers in his police issued

locker. When Commissioner Ramsey suspends Defendant Schweizer for having a sticker of

Klansman with the phrase “Blue by Day, White by Night” and the other sticker with “White

Power”, this was the second time Defendant Schweizer had been disciplined for racist behavior.

       This was also the third time in which he was disciplined for abusing his authority. The

fact Defendant Schweizer was disciplined for abusing his authority, possessing racist stickers at

work, and lying about witnessing a drug transaction without being terminated demonstrates the

policy-makers at the Police Department made a deliberate decision. Further by being sent to

police the 24th district an area rife with narcotics sales and a predominant minority population,

the policy-makers, in particular Commissioner Ramsey, subjected persons similarly situated to

Plaintiff, the behavior of Defendant Schweizer. Further, based on his history of behavior, the

policy-makers still allowed him to lead narcotics surveillance operations and act as the observing

officer. These actions show the Police Department failed to adequately train, supervise, and

discipline, Defendant Schweizer and these failures directly and proximately led to Plaintiff

Dixon’s foreseeable injuries. Thereby, these counts should remain as the moving force behind

Plaintiff Dixon’s injury was the City’s unwillingness to control Defendant Schweizer.



                                   230 South Broad Street, 17th Floor
                                        Philadelphia, PA 19102
                                Phone: 212-444-2039/Fax: 212-535-7365
        Case 2:18-cv-05403-CFK Document 33 Filed 11/06/19 Page 16 of 27




   3. Plaintiff has Shown Evidence of Deliberate Indifference on the Part of Municipal
      Policymakers

       Another issue compelling the denial of the Defense’s Monell claim is the record evidence

that any City of Philadelphia policymaker was deliberately indifferent to a risk of harm to

Plaintiff or similarly situated persons resulting from Schweizer’s employment with PPD. As

explained by the Third Circuit, “absent the conscious decision or deliberate indifference of some

natural person, a municipality, as an abstract entity, cannot be deemed to have engaged in a

constitutional violation by virtue of a policy, a custom, or a failure to train.” Simmons v. City of

Phila., 947 F.2d 1042, 1063 (3d Cir. 1991) (superseded by statute on other grounds).

       It thus follows to prevail on a § 1983 claim against a municipality, a plaintiff must

identify an official with policy-making authority directly responsible for the policy or custom

which violated the plaintiff’s rights. See, e.g., Jett v. Dallas Ind. School Dist., 491 U.S. 701, 737

(1989) (plaintiff must prove decision of final policymaker caused the deprivation of rights by

policies or by acquiescence in a longstanding custom or practice that constitutes a standard

operating procedure of the local governmental entity); see also Bielevicz v. Dubinon, 915 F.2d

845, 850 (3d Cir. 1990). Once a policymaker is so identified, “plaintiffs must ‘present scienter-

like evidence of indifference on the part of [such] policymaker.” Beswick v. City of Phila., 185 F.

Supp. 2d 418, 427 (E.D. Pa. 2001). Liability can only attach if record evidence demonstrates that

the policymaker has made a deliberate choice to follow a particular course of action from among

various alternatives. See Pembaur v. City of Cincinnati, 475 U.S. 469, 483 (1986).

       Here, such evidence exists. There is a pattern of deliberate indifference on the part of

numerous chiefs of police who are official policy-makers for the City of Philadelphia. In 2000,


                                   230 South Broad Street, 17th Floor
                                        Philadelphia, PA 19102
                                Phone: 212-444-2039/Fax: 212-535-7365
        Case 2:18-cv-05403-CFK Document 33 Filed 11/06/19 Page 17 of 27




Commissioner John Timoney, made a deliberate determination to only suspend and not terminate

a law enforcement agent under his command who admitted to arresting a black citizen he lied

about seeing selling drugs and sitting next to a person who was as well. Defendant Schweizer in

this incident was found to have abused his authority. Commissioner Timoney could have

terminated Defendant Schweizer but decided to not. Next, in 2004, when Defendant Schweizer

was accused of using rude/insulting language Police Commissioner Sylvester Johnson had a

choice between terminating him or not. Commissioner Johnson, deliberately made the decision

to suspend Defendant Schweizer and allow him to continue working as a police officer.

Furthermore, in 2008, Commissioner Ramsey, had to make a decision about how to discipline

Defendant Schweizer for having racist stickers inside his police locker. Commissioner Ramsey

suspended him for 20 days and demoted him to the 24th district, which is in Kensington, a

predominately minority area, highlighted by high-crime and rampant narcotics sales violations.

Commissioner Ramsey made a deliberate choice to not terminate Defendant Schweizer but to

allow him to continue working as a law enforcement agent, who would now be assigned to one

of the busiest narcotics enforcement zones, where the large minority of the population and

alleged drug sellers were of Latino and/or Black heritage.

       It is apparent from the record provided, in particular the sealed exhibits H-J, since 1999

multiple policy-makers were aware of his conduct and his numerous abuses of authority and

making false statements regarding black males selling drugs. These factors are exacerbated

because Commissioner Ramsey decided not to terminate Defendant Schweizer even after finding

stickers with a picture of a Klansman which stated “Blue by Day, White by Night” and another

which read “White Power”. It is hard to find a scenario in which the policy-makers in the



                                 230 South Broad Street, 17th Floor
                                      Philadelphia, PA 19102
                               Phone: 212-444-2039/Fax: 212-535-7365
          Case 2:18-cv-05403-CFK Document 33 Filed 11/06/19 Page 18 of 27




Philadelphia Police Department, starting in 1999, did not continually ignore Defendant

Schweizer’s false police reports, racist, and abusive behavior.

   III.      Conclusion

          For all the foregoing reasons, Plaintiff Dixon requests this Court deny the Defendants’

Motion for Summary Judgment and schedule this matter for a 12-person jury trial.



                                                         Respectfully Submitted,
                                                         CORNERSTONE LEGAL GROUP

                                                         By: /s/ D. Wesley Cornish, Esquire
                                                         D. Wesley Cornish, Esquire
                                                         Pennsylvania Supreme Court # 310865
                                                         230 South Broad Street, 17th Floor
                                                         Philadelphia, PA 19102
                                                         Tel: 212-444-2039
                                                         Attorney for Plaintiff
                                                         November 6, 2019




                                    230 South Broad Street, 17th Floor
                                         Philadelphia, PA 19102
                                 Phone: 212-444-2039/Fax: 212-535-7365
        Case 2:18-cv-05403-CFK Document 33 Filed 11/06/19 Page 19 of 27




Anthony Dixon,                                       :      United States District Court
          PLAINTIFF,                                 :      Eastern District of Pennsylvania
               v.                                    :
Scott Schweizer, Erik Pross, et al.,                 :      Civil Division
          DEFENDANT.                                 :      2:18-cv-5403

                                CERTIFICATE OF SERVICE

I hereby certify I am on this day, serving the foregoing on the persons listed below via electronic

mail/delivery service, which satisfies the requirements of the Rules of Civil Procedure to:

                                       Andrew Pomager, Esquire
                                          City Law Department
                                       1515 Arch Street, 14th Floor
                                         Philadelphia, PA 19107


                                                         Respectfully Submitted,
                                                         CORNERSTONE LEGAL GROUP

                                                         By: /s/ D. Wesley Cornish, Esquire
                                                         D. Wesley Cornish, Esquire
                                                         Pennsylvania Supreme Court # 310865
                                                         230 South Broad Street, 17th Floor
                                                         Philadelphia, PA 19102
                                                         Tel: 212-444-2039
                                                         Attorney for Plaintiff
                                                         November 6, 2019




                                  230 South Broad Street, 17th Floor
                                       Philadelphia, PA 19102
                               Phone: 212-444-2039/Fax: 212-535-7365
        Case 2:18-cv-05403-CFK Document 33 Filed 11/06/19 Page 20 of 27




Anthony Dixon,                                      :     United States District Court
          PLAINTIFF,                                :     Eastern District of Pennsylvania
               v.                                   :
Scott Schweizer, Erik Pross, et al.,                :     Civil Division
          DEFENDANT.                                :     2:18-cv-5403

 PLAINTIFF ANTHONY DIXON’S RESPONSE TO DEFENDANTS’ STATEMENT OF
                   UNDISPUTED MATERIAL FACTS

       Plaintiff, Anthony Dixon, respond to the Defendants’ Statement of Undisputed Material

Facts, and additionally supplement more issues which are uncontested.

   1. Agreed

   2. Agreed

   3. Agreed

   4. Agreed

   5. Agreed

   6. Agree

   7. Agree in part, disagree in part. When Navarro was arrested Plaintiff Dixon along with his

       wife were standing next to him and had been engaged in a conversation with him for a

       few short minutes preceding the takedown. Dixon Deposition pgs. 97-98.

   8. Agree in part, disagree in part. The Defense claims around the time Dixon first saw

       police, he saw other neighborhood regulars that he would greet. Plaintiff Dixon testified

       in response to the question “other than your wife and Luis Navarro, was there anybody

       else that you recognized in the area” to which he answered, “No. it was like there was

       quite a few people out. And I knew some people when you pass them, saying hello and so

       forth. It was pretty much a regular type of, I mean, day. Dixon Deposition pgs. 34-35.


                                 230 South Broad Street, 17th Floor
                                       Philadelphia, PA 19102
                              Phone: 212-444-2039/Fax: 212-535-7365
    Case 2:18-cv-05403-CFK Document 33 Filed 11/06/19 Page 21 of 27




9. Disagree. This claim is in dispute. Defendant Schweizer claims the Plaintiff said this

   statement, while the Plaintiff denies saying this. Further, based on Defendant Schweizer’s

   testimony, this was a strong indication of probable cause, Plaintiff Dixon was engaged in

   a narcotics seller conspiracy. To materially differ on this observation alone, should be

   enough to overcome summary judgment, in light of Defendant Schweizer not observing

   any packages exchange hands. Schweizer Deposition p. 34 (“They were calling out the

   words: dope, rock, and powder”) compare with Dixon Deposition p. 97 (never heard

   Navarro say dope, rock, powder), see Amend Comp. p. 2 (At no time did Plaintiff yell

   out “dope, rock, powder” to any person and nor did he hear any other person saying that

   phrase).

10. Agree, to the limited degree the police paperwork provided and testimony indicates this

   fact, but Plaintiff Dixon is without direct knowledge about this event nor did he observe it

   and thereby can only agree to the extent this evidence was proffered by the Defense.

11. Disagree. Plaintiff Dixon disputes this statement by Defendants. Defendant Schweizer

   claims he observed Plaintiff Dixon, hand Waskovich, Torres, and Ortiz objects after

   Navarro accepted money from them. Schweizer Deposition pgs. 48, 49, 53, 54, 70.

   Plaintiff Dixon testified, contrary to Defendant Schweizer, he never spoke with, accepted

   money, exchanged any items/objects with any person, nor physically touched Anthony

   Waskovich, Keith Torres, Robert Ortiz, and Alyssa Wegner and he did not see Navarro

   exchange money or objects with these persons. Plaintiff Dixon further testified he did not

   have any narcotics in a green box. Dixon Deposition pgs. 98-99.




                             230 South Broad Street, 17th Floor
                                  Philadelphia, PA 19102
                           Phone: 212-444-2039/Fax: 212-535-7365
    Case 2:18-cv-05403-CFK Document 33 Filed 11/06/19 Page 22 of 27




12. Disagree. Officer Schweizer also observed Waskovich, Cruz, and Wegner each

   separately approach Dixon and Navarro, hand Navarro money, and receive a bag Navarro

   retrieved from the lot. Schweizer Deposition p. 54. Plaintiff Dixon disputes this statement

   as he denies in his testimony, Defendant Schweizer’s accusations. Plaintiff Dixon

   specifically never had any conversation, nor was he approached by either Anthony

   Waskovich, Keith Torres, Robert Ortiz, and Alyssa Wegner. Plaintiff Dixon also denies

   seeing and/or being physically near if he did Luis Navarro accept money from either

   Anthony Waskovich, Keith Torres, Robert Ortiz, and Alyssa Wegner. Dixon Deposition

   pgs. 98-99.

13. Agree, to the to the limited degree the police paperwork provided and testimony indicates

   this fact, but Plaintiff Dixon is without direct knowledge about this event nor did he

   observe it and thereby can only agree to the extent this evidence was proffered by the

   Defense

14. Agreed, as much was stated in the police paperwork provided by the Defense yet Plaintiff

   Dixon is without direct knowledge of this fact as this is fact is outside of his direct

   observation and purview.

15. Agreed

16. Agreed

17. Agreed

18. Agreed

19. Disagree. Defendant Pross testified he saw the Plaintiff standing at or near the location

   almost immediately before he was allegedly observed selling narcotics. Further,



                              230 South Broad Street, 17th Floor
                                   Philadelphia, PA 19102
                           Phone: 212-444-2039/Fax: 212-535-7365
    Case 2:18-cv-05403-CFK Document 33 Filed 11/06/19 Page 23 of 27




   Defendant Pross observed the narcotics recovered and NIK tested these materials. Pross

   Deposition pgs. 13, 20.

20. Agree

Plaintiff’s Response to Defense’s Sealed Supplemental Statement of Material Facts

21. Agreed

22. Agreed

23. Disagree. In the Corey Porter arrest, Defendant Schweizer admitted he made a false

   report about witnessing Corey Porter sell drugs and that he was also sitting next to a

   person who was seen selling drugs. As this arrest was based upon false evidence,

   Defendant Schweizer arrested a black citizen for a narcotics crime without probable

   cause. See Sealed Defense Exhibits H-J

24. Disagree. In the Corey Porter arrest, Defendant Schweizer admitted he made a false

   report about witnessing Corey Porter sell drugs and that he was also sitting next to a

   person who was seen selling drugs. As this arrest was based upon false evidence,

   Defendant Schweizer arrested a black citizen for a narcotics crime without probable

   cause. See Sealed Defense Exhibits H-J. Further, the determination Defendant Schweizer

   did not engage in racially motivated behavior in his 20+ years of service is a complete

   question of fact.

25. Agreed

26. Agreed

27. Agree in Part/Disagree in Part (See Sealed Defense Exhibits H-J)

       a. Agreed

       b. Agreed

                               230 South Broad Street, 17th Floor
                                    Philadelphia, PA 19102
                             Phone: 212-444-2039/Fax: 212-535-7365
    Case 2:18-cv-05403-CFK Document 33 Filed 11/06/19 Page 24 of 27




       c. Agree in Part/Disagree in Part

                 i. Agreed

                ii. Agreed

              iii. Disagree, there is no evidence as to the thoroughness or completeness of

                   the investigation. To describe the breadth of the investigation utilizing

                   those words is inaccurate and misleading as it is an opinion not fact.

                iv. Agreed

                v. Agreed

                vi. Agreed

             vii. Disagree, the IAB’s profile check was conducted but the determinations

                   are subjective, conclusory, and opinions not statements of facts. It again is

                   misleading, inaccurate, and tackles one of the ultimate questions in this

                   matter, namely whether Defendant Schweizer racially profiled the Plaintiff

                   and lied about the circumstances of his arrest.

            viii. Agreed

       d. Agreed

          Plaintiff’s Supplemental Statement of Undisputed Material Facts

28. All criminal charges arising from this incident against Plaintiff Anthony Dixon were

   dismissed.

29. Plaintiff Dixon was never seen entering the lot where Navarro went. Schweizer

   Deposition p. 76.

30. Defendant Schweizer never heard any conversation between any of the alleged buyers,

   and between any other person. Schweizer Deposition p. 37.

                               230 South Broad Street, 17th Floor
                                    Philadelphia, PA 19102
                             Phone: 212-444-2039/Fax: 212-535-7365
    Case 2:18-cv-05403-CFK Document 33 Filed 11/06/19 Page 25 of 27




31. It was nighttime when all observations were made. Schweizer Deposition p. 81.

32. Defendant Schweizer was never able to tell the amount, nor the denominations, of any

   money for any alleged transaction. Schweizer Deposition p. 74.

33. Defendant Schweizer never left the vehicle after parking it, until the investigation ended.

   Schweizer Deposition p. 79.

34. Defendants Pross and Schweizer were dressed in plainclothes. Schweizer Deposition p.

   12.

35. Defendant Pross was in constant radio contact with all officers involved in this

   investigation and was able to hear all their communications and Defendant Schweizer’s

   communications back. Pross Deposition p. 16.

36. No recordings exist of these alleged narcotics transactions. Schweizer Deposition pgs.78-

   79.

37. Defendant Schweizer never saw an narcotics or actual object(s) which resembled

   narcotics, but saw hand motions which he believed indicated narcotics sales. Schweizer

   Deposition p.77.

38. Defendant Schweizer was not using any visual aids to help make observations. Schweizer

   Deposition p. 51.

39. Defendant Szelagowski admits he physically stopped and arrested Plaintiff Dixon.

   Szelagowski Deposition page 21-22.

40. Plaintiff Dixon was not attempting to or resisting arrest nor fleeing/eluding Defendant

   Szelagowski at any time. Szelagoswki Deposition pgs. 21-22.

41. Defendant Pross NIK tested all the alleged narcotics recovered in this investigation. Pross

   Deposition p. 20.

                              230 South Broad Street, 17th Floor
                                   Philadelphia, PA 19102
                           Phone: 212-444-2039/Fax: 212-535-7365
    Case 2:18-cv-05403-CFK Document 33 Filed 11/06/19 Page 26 of 27




42. Two racist stickers, with the phrases “Blue by Day and White by Night” with a picture of

   a Klansman and “White Power” were found inside Defendant Schweizer’s police issued

   locker. See Defense Exhibit H (sealed).

43. Corey Porter was a black male who Defendant Schweizer made a false statement about

   namely he saw him sitting next to a person who was selling drugs and that he was selling

   drugs himself. See Defense Exhibit H (sealed).

44. Defendant Schweizer is on the Philadelphia District Attorney’s Do-Not-Call list due to

   issues with his credibility. Schweizer Deposition Confidential p.17.




                                                  Respectfully Submitted,
                                                  CORNERSTONE LEGAL GROUP

                                                  By: /s/ D. Wesley Cornish, Esquire
                                                  D. Wesley Cornish, Esquire
                                                  Pennsylvania Supreme Court # 310865
                                                  230 South Broad Street, 17th Floor
                                                  Philadelphia, PA 19102
                                                  Tel: 212-444-2039
                                                  Attorney for Plaintiff
                                                  November 6, 2019




                             230 South Broad Street, 17th Floor
                                  Philadelphia, PA 19102
                           Phone: 212-444-2039/Fax: 212-535-7365
        Case 2:18-cv-05403-CFK Document 33 Filed 11/06/19 Page 27 of 27




Anthony Dixon,                                        :      United States District Court
          PLAINTIFF,                                  :      Eastern District of Pennsylvania
               v.                                     :
Scott Schweizer, Erik Pross, et al.,                  :      Civil Division
          DEFENDANT.                                  :      2:18-cv-5403

                                  CERTIFICATE OF SERVICE
I hereby certify that I am on this day, serving the foregoing upon the persons indicated below via

electronic mail/delivery service, which satisfies the requirements of the Federal Rules of Civil

Procedure to:

                                        Andrew Pomager, Esquire
                                           City Law Department
                                        1515 Arch Street, 14th Floor
                                          Philadelphia, PA 19107


                                            VERIFICATION

The facts set forth in the foregoing are true and correct to the best of the undersigned's

knowledge, information and belief and are verified subject to the penalties for unsworn

falsification to authorities and perjury.



                                                          Respectfully Submitted,
                                                          CORNERSTONE LEGAL GROUP

                                                          By: /s/ D. Wesley Cornish, Esquire
                                                          D. Wesley Cornish, Esquire
                                                          Pennsylvania Supreme Court # 310865
                                                          230 South Broad Street, 17th Floor
                                                          Philadelphia, PA 19102
                                                          Tel: 212-444-2039
                                                          Attorney for Plaintiff
                                                          November 6, 2019




                                   230 South Broad Street, 17th Floor
                                        Philadelphia, PA 19102
                                 Phone: 212-444-2039/Fax: 212-535-7365
